UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 08-2029


INDRA ALIMIN,

                Petitioner,

          v.

ERIC H. HOLDER, JR., Attorney General,

                Respondent.



On Petition for Review of an Order of the Board of Immigration
Appeals.


Submitted:   April 28, 2009                 Decided:   May 20, 2009


Before NIEMEYER, MICHAEL, and AGEE, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Eloise Rosas, Washington, D.C., for Petitioner.   Michael F.
Hertz, Acting Assistant Attorney General, Michelle Gorden
Latour,   Assistant  Director,   Tracie N. Jones, Office  of
Immigration Litigation, UNITED STATES DEPARTMENT OF JUSTICE,
Washington, D.C., for Respondent.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Indra    Alimin,     a    native     and   citizen    of   Indonesia,

petitions for review of an order of the Board of Immigration

Appeals    dismissing       his     appeal       from   the    immigration     judge’s

denial of his requests for asylum, withholding of removal, and

protection under the Convention Against Torture.

               Alimin    first     challenges       the   determination      that    he

failed    to    establish    his        eligibility     for    asylum.    To    obtain

reversal of a determination denying eligibility for relief, an

alien     “must    show     that    the      evidence     he    presented      was   so

compelling that no reasonable factfinder could fail to find the

requisite fear of persecution.”                  INS v. Elias-Zacarias, 502 U.S.

478, 483-84 (1992).         We have reviewed the evidence of record and

conclude that Alimin fails to show that the evidence compels a

contrary result.          Accordingly, we cannot grant the relief that

he seeks.

               Additionally, we uphold the denial of Alimin’s request

for withholding of removal.                “Because the burden of proof for

withholding of removal is higher than for asylum--even though

the facts that must be proved are the same--an applicant who is

ineligible for asylum is necessarily ineligible for withholding

of removal under [8 U.S.C.] § 1231(b)(3).”                     Camara v. Ashcroft,

378 F.3d 361, 367 (4th Cir. 2004).                      Because Alimin failed to



                                             2
show that he is eligible for asylum, he cannot meet the higher

standard for withholding of removal.

           Accordingly, we deny the petition for review. ∗           We

dispense   with   oral   argument   because   the   facts   and   legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                      PETITION DENIED




     ∗
       Alimin failed to raise any challenges to the denial of his
request for protection under the Convention Against Torture. He
has therefore waived appellate review of this claim.          See
Ngarurih v. Ashcroft, 371 F.3d 182, 189 n.7 (4th Cir. 2004)
(finding that failure to raise a challenge in an opening brief
results in abandonment of that challenge); Edwards v. City of
Goldsboro, 178 F.3d 231, 241 n.6 (4th Cir. 1999) (same).


                                    3